Title: From Thomas Jefferson to Edward Livingston, 30 April 1800
From: Jefferson, Thomas
To: Livingston, Edward



Dear Sir
Philadelphia Apr. 30. 1800.

I recieved with great pleasure your favor of the 11th. inst. by this time I presume the result of your labours is known with you, tho’ not here. whatever it may be, & my experience of the art, industry, & resources of the other party has not permitted me to be prematurely confident, yet I am entirely confident that ultimately the great body of the people are passing over from them. this may require one or two elections more; but it will assuredly take place. the madness & extravagance  of their career is what ensures it. the people through all the states are for republican forms, republican principles, simplicity, economy, religious & civil freedom.
I have nothing to offer you but Congressional news. The Judiciary bill is postponed to the next session. so is the militia bill: so the military academy. the bill for the election of Pres. & V.P. has undergone much revolution. Marshall made a dexterous maneuvre. he declared against the constitutionality of the Senate’s bill, and proposed that the decision of their grand committee should be controulable by the concurrent vote of the two houses of Congress; but to stand good if not rejected by a concurrent vote. you will readily estimate the amount of this sort of controul. the committee of the H. of R. however, took from the committee the right of giving any opinion, requiring them to report facts only, and that the votes returned by the states should be counted unless rejected by a concurrent vote of both houses. in what form it will pass them or us cannot be foreseen. our jury bill in Senate will pass so as merely to accomodate N. York & Vermont. the H. of R. sent us yesterday a bill for incorporating a company to work Roosevelt’s copper mines in N. Jersey. I do not know whether it is understood that the legislature of Jersey was incompetent to this, or merely that we have concurrent legislation under the sweeping clause. Congress are authorised to defend the nation: ships are necessary for defence: copper is necessary for ships: mines necessary for copper: a company necessary to work mines: and who can distrust this reasoning who has ever played at ‘this is the house that Jack built?’ under such a process of filiation of necessities the sweeping clause makes clean work.—we shall certainly rise on the 12th. there is nothing to do now but to pass the ways & means, and to settle some differences of opinion of the two houses on the Georgia bill, the bill for dividing the NorthWestern territory, & that for the sale of the Western lands.Salutations & affectionate esteem. Adieu.

Th: Jefferson

